DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 04 May 2021 in which claims 17-19, 48 and 93 were canceled and breadth of the claims, and claims 94-98 were newly added.
	Claims 1, 2, 4, 5, 12-14, 16, 47, 50, 57, 59, 60, 62 and 94-98 are pending in the current application.  Claims 1, 2, 4, 5, 12-14, 16 and 47 are withdrawn as being drawn to a non-elected invention. Claims 50, 57, 59, 60, 62 and 94-98 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 04 May 2021, where claims 94-98 have been newly added. Therefore, rejections from the previous Office Action, dated 04 November 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 57, 59, 60 and 94-98 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2012/026928, cited in previous Office Action) and Lipp et al. (WO 2012/030664, cited in previous Office Action).
Zhang et al. teach the use of glycyrrhizic acid (i.e. glycyrrhizin) for the treatment of pulmonary fibrosis and lung diseases associated with pulmonary fibrosis (abstract; and claim 4). Zhang et al. teach a pharmaceutical composition comprising glycyrrhizin in a form that can be combined with a pharmaceutically acceptable carrier. Zhang et al. teach a step of diagnosing a subject as having pulmonary fibrosis (claim 8). Zhang et al. teach the use of the composition to treat idiopathic pulmonary fibrosis (claim 13). Zhang et al. teach the composition formulated as a dry powder for pulmonary delivery (p.16, lines 11-22). Zhang et al. teach the effective amount depends on the severity of the disorder and the patient’s medical history (p.20, last paragraph). Zhang et al. teach the dose of the composition generally ranges from about 0.001 mg/kg to about 3 g/kg, including a range of about 0.01 to about 100 mg (p.20, last paragraph). Zhang et al. teach the unit dose may be administered more than once a day (p.21, lines 1-2). Zhang et al. teach an example wherein the human effective dose was calculated to be 3-4 mg/kg (p.22, example 2, first paragraph). Zhang et al. teach glycyrrhizin was observed to have a positive effect 
Zhang et al. do not expressly disclose administering a lithium compound (instant claims 50 and 60).
Lipp et al. teach a method of treating a respiratory disease by administering a monovalent cation salt (abstract). Lipp et al. teach the monovalent salt is preferably a lithium salt or a sodium salt (claim 12; p.5, paragraph [0012]). Lipp et al. teach lithium carbonate as a suitable lithium salt (p.32, paragraph [00119]). Lipp et al. teach effective amounts of sodium range from about 0.001 mg/kg/dose to about 10 mg/kg/dose, or more narrowly about 0.4 to about 0.6 mg/kg body weight/dose (p.100-101, paragraphs [00297]). Lipp et al. teach the use of the dry powder composition for the treatment of idiopathic pulmonary fibrosis (p.91, paragraph [00273]). Lipp et al. teach the dry powders of the mono- and/or divalent salts were found to be effective on treating inflammatory mouse models of asthma (Example 29), COPD (Example 30), allergic asthma (Example 34), pneumonia (Example 39), and increasing the rate of mucociliary clearance (Example 46). Lipp et al. teach examples containing carbonate salts (Example 10; Table 17; Table 18; Example 10A; Table 19). Lipp et al. teach the “carbonate formulations demonstrated good relative stability over the test period” (p.178, paragraph [00438]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a subject diagnosed with idiopathic pulmonary fibrosis by administering to the subject an effective amount of glycyrrhizin and an effective amount of lithium carbonate. 
One having ordinary skill in the art would have been motivated to administer an effective amount of glycyrrhizin and an effective amount of lithium carbonate to a subject diagnosed with idiopathic pulmonary fibrosis because each of the aforementioned compounds are expressly taught as active agents useful for the treatment of the disease. The ordinary artisan would have expressly selected lithium carbonate, because Lipp et al. describe lithium as one of three preferable monovalent metal cation salts; 
Combining known therapies into a single therapy is a commonly applied technique for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, glycyrrhizin was observed to have a therapeutic effect on various lung injury models, including inflammation, pneumonitis, and pulmonary fibrosis while monovalent alkali metal salts were observed to have an anti-inflammatory effect towards various pulmonary models of disease including asthma, COPD, pneumonia and found to increase mucociliary clearance. Thus, the skilled artisan would have been motivated to administer both drugs wherein they each produce different effects for the treatment of idiopathic pulmonary fibrosis. 
With respect to the effective amounts, one having ordinary skill in the art would have routinely optimized the amount administered depending on the severity of the disease, and patient’s history. Using Zhang et al. as guidance, the ordinary artisan would have been motivated to administer from about 0.001 mg/kg to about 3 g/kg glycyrrhizin. For a 60 kg patient, this would be about 0.06 mg to 180 mg. Zhang et al. teach various ranges within this amount including 0.01 mg to 100 mg. See MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. 
Using Lipp et al. as guidance, the ordinary artisan would have been motivated to administer from about bout 0.001 mg/kg/dose to about 10 mg/kg/dose, or more narrowly about 0.4 to about 0.6 mg/kg body weight/dose of calcium carbonate because these were the ranges taught by Lipp et al. for sodium, the other preferable suitable monovalent salt. For a 60 kg patient, this would be about 24 mg to about 36 mg. See MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. 

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 62 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Lipp et al. as applied to claims 50, 57, 59, 60 and 94-98 above, and further in view of Byron et al. (US Patent Application Publication No. 2012/0077786, cited in previous Office Action).
Zhang et al. teach as discussed above. In describing the effects of pulmonary fibrosis, Zhang et al. further teach the “accumulation of fibrous tissues thickens alveolar walls, obliterates air space, and causes epithelial injury or even alveolar collapse” (p.1, lines 12-21). Zhang et al. teach the composition is inhaled and deposited in the alveoli of the subject’s lungs, after which the drugs may be absorbed across the alveoli epithelium (p.20, lines 21-23). 
Zhang et al. do not expressly disclose administering at least one retinoic acid compound (i.e. all-trans retinoic acid), (instant claim 62).
Lipp et al. teach as discussed above.
Byron et al. teach a method for treating pulmonary disease comprising administering an alveolar growth agent (claim 2). Byron et al. teach all-trans-retinoic acid (claim 6). Byron et al. teach pulmonary diseases includes pulmonary fibrosis (paragraph [0006]). Byron et al. teach vitamin A is important for lung development and lung function by generating alveolar septa (paragraph [0030]). Byron et al. teach all-trans retinoic acid is an active metabolite of vitamin A, and it mediates retinoic acid receptor gamma subtype in alveolar walls (paragraph [0030]). Byron et al. teach all-trans retinoic acid has been used to treat adult rats with emphysema, and demonstrated to induce “alveolus formation returning the size, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further administer an effective amount of all-trans retinoic acid to treat a subject having idiopathic pulmonary fibrosis.
Starting from Zhang et al., one having ordinary skill in the art would have known that pulmonary fibrosis has a negative effect on the alveoli of the lungs by thickening the alveolar walls, decreasing air space and causing epithelial injury or even alveolar collapse. The ordinary artisan would have looked to the teaching of Byron et al., because the reference teaches administering all-trans retinoic acid as a known alveolar growth agent for the treatment of pulmonary diseases.
The ordinary artisan would have been motivated to further administer an effective amount of all-trans retinoic acid to treat a subject having idiopathic pulmonary fibrosis, because all-trans retinoic acid is recognized in the art as having a positive effect on pulmonary disorders including pulmonary fibrosis by improving or maintaining alveoli structure and function. Specifically, all-trans retinoic acid is recognized as an important nutrient the development and function of lungs by generating alveolar septa. It is critical in mediating retinoic acid receptor gamma subtype in alveolar walls. And it has been used to treat adult rats with emphysema, and demonstrated to induce “alveolus formation returning the size, number, and surface area of alveoli, and tissue elastic recoil, to values present in the same-aged rats” not having the disease. Thus, administration of all-trans retinoic acid is a recognized solution (as taught by Byron et al.) to a recognized problem in the art (as taught by Zhang et al.)
prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 04 May 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., excluding divalent metal cations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The instant claims use the transitional phrase “the method comprising”, which is an inclusive term that does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). Thus, the instant claims do not exclude the divalent metal cation taught by Lipp et al. The obviousness rational is not based on picking and choosing from laundry lists (at the exclusion of other components), but rather combining known compositions and therapeutics.  
Even if the claims did exclude a divalent metal cation salt (which they currently do not), Lipp et al. also envisions a treatment only containing the monovalent cation salt. Lipp et al. teach in the abstract the use of a “delivery of divalent metal cation salts and/or monovalent cation salts to the respiratory tract” (abstract, emphasis added).
In addition, Lipp et al. teachings meet the limitation “effective amount of at least one lithium compound or a pharmaceutically acceptable salt thereof”. The amount of monovalent metal cation salt suggested by Lipp et al. would lie within the range recited in instant claim 60 for a 60 kg patient. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50, 57, 59, 60, 62 and 94-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,046,007 in view of Zhang, Lipp et al. and Byron et al. 
The claims of the reference Patent are directed towards a method of treating idiopathic pulmonary fibrosis comprising administering to the subject an effective amount of at least one lithium compound including lithium carbonate.
The claims of the reference Patent do not expressly disclose administering glycyrrhizin (instant claim 50) or all-trans retinoic acid (instant claim 62). The claims do not expressly disclose the amount of lithium carbonate administered (instant claim 60).
Zhang, Lipp et al. and Byron et al. teach as discussed above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a subject diagnosed with idiopathic pulmonary fibrosis by administering to the subject an effective amount of glycyrrhizin and an effective amount of lithium carbonate. 
One having ordinary skill in the art would have been motivated to further administer an effective amount of glycyrrhizin because it was observed to have a therapeutic effect on various lung injury models, including inflammation, pneumonitis, and pulmonary fibrosis as taught by Zhang.
With respect to the effective amounts, one having ordinary skill in the art would have routinely optimized the amount administered depending on the severity of the disease, and patient’s history. Using Zhang et al. as guidance, the ordinary artisan would have been motivated to administer from about 0.001 mg/kg to about 3 g/kg glycyrrhizin. For a 60 kg patient, this would be about 0.06 mg to 180 mg. Zhang et al. teach various ranges within this amount including 0.01 mg to 100 mg. See MPEP 2144.05, “In the case prima facie case of obviousness exists.”. 
Using Lipp et al. as guidance, the ordinary artisan would have been motivated to administer from about bout 0.001 mg/kg/dose to about 10 mg/kg/dose, or more narrowly about 0.4 to about 0.6 mg/kg body weight/dose of calcium carbonate because these were the ranges taught by Lipp et al. for sodium, the other preferable suitable monovalent salt. For a 60 kg patient, this would be about 24 mg to about 36 mg. See MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. 
The ordinary artisan would have been motivated to further administer an effective amount of all-trans retinoic acid to treat a subject having idiopathic pulmonary fibrosis, because all-trans retinoic acid is recognized in the art as having a positive effect on pulmonary disorders including pulmonary fibrosis by improving or maintaining alveoli structure and function. Specifically, all-trans retinoic acid is recognized as an important nutrient the development and function of lungs by generating alveolar septa. It is critical in mediating retinoic acid receptor gamma subtype in alveolar walls. And it has been used to treat adult rats with emphysema, and demonstrated to induce “alveolus formation returning the size, number, and surface area of alveoli, and tissue elastic recoil, to values present in the same-aged rats” not having the disease. Thus, administration of all-trans retinoic acid is a recognized solution (as taught by Byron et al.) to a recognized problem in the art (as taught by Zhang et al.)
Thus, the instant claims are prima facie obvious over the claims of the reference Patent.

Claims 50, 57, 59, 60, 62 and 94-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-34 of copending Application No. 16/102,722 in view of Zhang, Lipp and Byron.

The claims of the reference Application do not expressly disclose administering glycyrrhizin (instant claim 50) or all-trans retinoic acid (instant claim 62). The claims do not expressly disclose the amount of lithium carbonate administered (instant claim 60).
Zhang, Lipp et al. and Byron et al. teach as discussed above. 
In addition to the obviousness rational discussed above, the ordinary artisan would have been motivated to administer glycyrrhizin because glycyrrhizin was observed to have a therapeutic effect on various lung injury models, including inflammation. 
Thus, the instant claims are prima facie obvious over the claims of the reference Application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 04 May 2021 have been fully considered but they are not persuasive. 
Applicant has requested that the double patenting rejections be held in abeyance until patentable subject matter is identified. This is not permissible. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
The obviousness double patenting rejections are hereby maintained.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623